Citation Nr: 1002642	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In February 2009, the Veteran testified at a videoconference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

In March 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the claims.  The requested action has been 
completed, and the case has been returned to the Board for 
further appellate consideration.

In a statement dated March 27, 2009, and received by the RO 
on April 30, 2009, the veteran's representative submitted a 
"claim" accompanied by a VA Form 9 dated                
March 16, 2009, and requested a Board hearing.   The Form 9 
referred to the matter of hypertension.  It does not appear 
that the RO addressed whether this filing was a timely or 
untimely substantive appeal to the RO's April 2008 statement 
of the case on that issue.  It is also not clear whether the 
matter was treated as a new claim.  The Board refers these 
questions to the RO for appropriate action, e.g. whether the 
substantive appeal may be considered as timely filed in light 
of Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1.	The competent evidence of record does not show that the 
Veteran's current bilateral hearing impairment is a result 
of the acoustic trauma experienced in active military 
service or that sensorineural hearing loss manifested to a 
compensable degree within one year of discharge from 
active military service.  

2.	The competent evidence of records shows that the Veteran 
has experienced a continuity of tinnitus symptomatology 
since his period of active military service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.	Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); C.F.R. 
§§ 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In June 2006 and August 2006 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
and described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
VCAA notice letters also addressed the elements of degree of 
disability and effective date.  

The Board further notes that the Veteran was provided with a 
copy of the January 2007 rating decision; the July 2007 
statement of the case (SOC); the May 2008, October 2008, and 
October 2009 supplemental statements of the Case (SSOC); and 
the March 2009 Board remand, which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC obtained 
the Veteran's private and VA treatment records and associated 
the Veteran's service treatment records (STRs) with the 
claims file.  The Veteran was also provided with compensation 
and pension examinations in May 2009 and July 2009.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as they were predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  Both 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss and tinnitus.  The Veteran asserts that he was 
exposed to loud noises from his proximity to missile ranges 
and from an incident in which a helicopter crashed near him.  

The medical evidence of record shows the Veteran currently 
suffers from a bilateral hearing impairment as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2009).  Indeed, the 
Veteran exhibited pure tone thresholds in decibels (dB) of 25 
dB at 500 Hertz (Hz), 25 dB at 1000 Hz, 35 dB at 2000 Hz, 65 
dB at 3000 Hz, and 85 dB at 4000 Hz for the right ear and 20 
dB at 500 Hz, 20 dB at 1000 Hz, 50 dB at 2000 Hz, 60 dB at 
3000 Hz, and 80 dB at 4000 Hz for the left ear with speech 
recognition scores of 72 percent for the right ear and 64 
percent for the left ear at the July 2009 VA audiological 
examination.  At the May 2009 VA audiological examination, 
the Veteran exhibited pure tone thresholds of 20 dB at 500 
Hz, 20 dB at 1000 Hz, 35 dB at 2000 Hz, 65 dB at 3000 Hz, and 
80 dB at 4000 Hz for the right ear and 20 dB at 500 Hz, 15 dB 
at 1000 Hz, 25 dB at 2000 Hz, 60 dB at 3000 Hz, and 75 dB at 
4000 Hz for the left ear with speech recognition scores of 88 
percent for both ears. 

The Board observes that the Veteran did not seek treatment 
for hearing loss or tinnitus during his period of active 
military service.  Nevertheless, the Veteran's exposure to 
acoustic trauma was conceded in the Board's March 2009 
remand.  That being said, the Veteran's hearing was within 
normal range according to an audiometric examination 
conducted during his enlistment examination.  Although the 
Veteran did not undergo an audiometric test during his 
separation examination, the results of a whisper test were 
noted at 15/15, which is considered normal.  In addition, the 
Veteran's ears were found clinically normal, and the Veteran 
wrote that his condition was "good."  

The May 2009 examiner noted that the Veteran's test results 
reflected only his best volunteered responses and that 
numerous re-instructions were required to obtain the test 
results.  The examiner also warned that the pure tone results 
should be interpreted with caution.  The report further 
indicates minimum responses within normal limits from 250 Hz 
to 1000 Hz, sloping to responses consistent with a mild to 
severe sensorineural hearing loss through 8000 Hz in the 
Veteran's right ear.  The Veteran also demonstrated minimum 
responses within normal limits from 250 Hz through 2000 Hz, 
sloping to a moderate to severe sensorineural hearing loss 
through 8000 Hz in his left ear.  Although a March 2009 Board 
remand conceded the Veteran's in-service acoustic trauma, the 
May 2009 examiner determined that it was less likely than not 
that the Veteran's hearing loss was a result of his military 
service.  

Because the Board conceded the Veteran's in-service acoustic 
trauma in March 2009, the Veteran was afforded with a second 
compensation and pension examination in July 2009.  The July 
2009 examiner stated that pure tone testing revealed minimum 
responses at levels congruent with normal hearing sensitivity 
through 1000 Hz, sloping to a mild to severe sensorineural 
hearing loss from 2000 Hz through 8000 Hz.  For the Veteran's 
left ear, pure tone testing revealed minimum responses at 
levels congruent with normal hearing sensitivity through 1000 
Hz, sloping to a moderate to severe sensorineural hearing 
loss from 2000 Hz through 8000 Hz.  The examiner also found 
that there was no anatomical or physiological explanation for 
the findings of bone conduction sensitivity significantly 
worse than air conduction sensitivity at 500 Hz and 2000 Hz.  
Furthermore, re-instructions regarding test procedures and 
patient requirements for accurate audiometric testing were 
once again required, and the examiner noted that the results 
were inconsistent with the May 2009 results.  Because of 
this, the examiner cautioned that the results should "be 
viewed with fair reliability."  Additionally, the Veteran 
required numerous re-instructions for the Maryland CNC word 
list and "used quiet rehearsal and rhyming-word incorrect 
responses."  Therefore, the examiner concluded that word 
recognition should not be used as a component of the 
Veteran's evaluation.  In the end, the examiner found that, 
although the Veteran likely has some degree of hearing 
impairment, true audiometric threshold cannot be determined 
because of poor reliability and test consistency on both 
examinations.  After a review of the Veteran's case history, 
claims file, and diagnostic audiometric testing, the examiner 
was unable to opine about the link between the Veteran's 
military noise exposure and his current complaints of hearing 
loss and tinnitus without resorting to mere speculation due 
to the aforementioned poor reliability and test consistency 
on the Veteran's audiometric examinations.  The Board 
observes that the Veteran's private physician noted hearing 
loss and tinnitus as early as 1995, but he has not received 
treatment for hearing loss at a VA medical center or with a 
private physician, and no other audiometric results are 
available for review.  

The competent medical evidence of record is similarly devoid 
of any treatment for tinnitus, and the compensation and 
pension examination reports fail to reach a conclusive 
opinion relating the Veteran's tinnitus to the acoustic 
trauma he experienced in service.  Nevertheless, the Veteran 
made several statements on his own behalf and submitted 
several statements from family members describing his hearing 
loss and tinnitus.  The Veteran stated at his hearing that he 
noticed hearing loss and ringing in-service and that since he 
was exposed to acoustic trauma from missiles and a helicopter 
crash he has "always had a real loud ringing, always that's 
never gone away and is getting worse."  Moreover, the 
Veteran's cousin stated that his hearing "has not been the 
same and has gotten worse over the years."  The Veteran also 
submitted 3 letters, including two letters from his sisters, 
stating that his hearing problems began when he returned from 
Vietnam.  Finally, the Veteran's wife stated that the Veteran 
has had problems hearing and has complained about loud 
ringing in his ears since they met in 1971.  

Whereas competent medical evidence is required to diagnose a 
hearing loss disability and the etiology of a hearing loss 
disability, lay evidence is sufficient to establish service 
connection for tinnitus.  The Veteran stated that his ears 
began ringing while serving on active military duty, 
especially after a helicopter crashed near him, and have 
continued to ring since then.  In support of this claim, the 
Veteran's wife submitted a statement corroborating the 
Veteran's account of ringing in his ears since he returned 
from Vietnam.  The Veteran is considered competent to report 
the observable manifestations and identify his claimed 
disorder of tinnitus.  As the Veteran has presented credible 
and competent evidence of tinnitus symptomatology since 
service, the Board finds that service connection for tinnitus 
is warranted.  See 38 C.F.R. § 3.303 (2009).  
  
On the other hand, the evidence does not show that the 
Veteran's current hearing loss is related to military service 
to include in-service military noise exposure or that 
sensorineural hearing loss manifested to a compensable degree 
within one year of discharge.  To be sure, the first 
documentation of hearing loss is not shown until 1995, and 
the first documentation of a hearing impairment as defined by 
VA regulations is not shown until 2009, some 38 years after 
discharge.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Finally, a VA audiologist was unable to link the 
Veteran's hearing loss to military noise exposure after 
review of the Veteran's claims file and examinations in May 
2009 and July 2009.  In fact, there is no competent opinion 
of record making such a connection. 

The Board recognizes that the Veteran has repeatedly asserted 
that his hearing loss is related to active military service 
and has submitted several statements alleging that the 
Veteran suffered hearing loss in service.  However, the 
Veteran, his friends, and his family lack the medical 
expertise to ascertain the severity of hearing loss or render 
a competent medical opinion regarding the cause of his 
claimed hearing loss.  Therefore, the Board affords their 
opinions little probative value.  

Although the Board accepts the Veteran's account that he 
sustained acoustic trauma in service due to noise exposure, a 
bilateral hearing impairment as defined by VA regulation did 
not manifest until many years after service and has not been 
linked by competent medical opinion to active military 
service to include acoustic trauma sustained therein as a 
result of in-service noise exposure.  Thus, the competent 
evidence of record does not establish a causal link between 
the Veteran's current bilateral hearing loss and his period 
of active military service.  Therefore, the Board must find 
that service connection for bilateral hearing loss is not 
warranted in this case.  

For the foregoing reasons, the Board finds the preponderance 
of the evidence weighs against the Veteran's claim for 
bilateral hearing loss, and service connection for bilateral 
hearing loss is not warranted.  In reaching this conclusion, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is approximate balance 
of positive and negative evidence in regard to a material 
issue.  The preponderance of the evidence, however, is 
against the Veteran's claim for bilateral hearing loss, and 
that doctrine is not applicable.  


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is 
granted.




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


